                      Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 1 of 19



     1

     2

     3

     4

     5

     6                                 UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
     7                                          AT TACOMA

     8    UNITED STATES OF AMERICA,              )
                                                 )                 Case No.
     9             Plaintiff,                    )
                                                 )                 COMPLAINT TO REDUCE TAX
    10             v.                            )                 ASSESSMENTS TO JUDGMENT
                                                 )                 AND FORECLOSE FEDERAL TAX
    11    PERCY F. NEWBY,                        )                 LIENS
          LAWN LIMITED,                          )
    12    MGMT LIMITED,                          )
          CHURCH OF GOD AND APOSTLES, and        )
    13    THURSTON COUNTY,                       )
                                                 )
    14             Defendants.                   )
          _______________________________________)
    15

    16          The United States of America hereby complains and alleges as follows:

    17                                             INTRODUCTION

    18          1.         This is a civil action by the United States to (1) reduce to judgment federal

    19   income tax assessments against Percy F. Newby for the years 2002 to 2006; (2) foreclose federal

    20   tax liens on the real property located at 15011 119th Way SE, Yelm, Washington 98597 (the

    21   “119th Way Property”), which the United States alleges is held in the names of Lawn Limited or

    22   MGMT Limited as the nominees, alter egos, and/or fraudulent transferees of Percy F. Newby;

    23   and (3) foreclose federal tax liens on the real property located at 22306 Thompson Creek Road

    24    U.S. Complaint                                                      U.S. Department of Justice
                                                      1
          (Case No. )                                                         Tax Division, Western Region
    25                                                                        P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-307-6547
5
                          Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 2 of 19



     1   SE, Tenino, Washington 98589 (the “Thompson Creek Property”), which the United States

     2   alleges is held in the names of Lawn Limited or Church of God and Apostles as the nominees,

     3   alter egos, and/or fraudulent transferees of Percy F. Newby.

     4                                     JURISDICTION AND VENUE

     5           2.        This action is commenced pursuant to 26 U.S.C. §§ 7401 and 7403 at the

     6   direction of the Attorney General of the United States and at the request and with the

     7   authorization of the Chief Counsel of the Internal Revenue Service (“IRS”), a duly authorized

     8   delegate of the Secretary of the Treasury.

     9           3.        The Court has jurisdiction over this action pursuant to 26 U.S.C. § 7402 and 28

    10   U.S.C. §§ 1340 and 1345.

    11           4.        Venue is proper in the Western District of Washington under 28 U.S.C. §§

    12   1391(b) and 1396. The tax liabilities at issue accrued in this district, the real properties at issue

    13   are located within this district, and, upon information and belief, Percy F. Newby resides within

    14   this district.

    15                                              DEFENDANTS

    16           5.        Percy F. Newby (“Newby”) is named as a defendant because he has unpaid

    17   federal tax liabilities for which the United States seeks a judgment.

    18           6.        Lawn Limited is named as a defendant pursuant to 26 U.S.C. § 7403(b) because it

    19   may claim an interest in the real properties at issue.

    20           7.        MGMT Limited, also known as MGMT, is named as a defendant pursuant to 26

    21   U.S.C. § 7403(b) because it may claim an interest in the real properties at issue.

    22

    23

    24    U.S. Complaint                                                     U.S. Department of Justice
                                                     2
          (Case No. )                                                        Tax Division, Western Region
    25                                                                       P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-307-6547
5
                       Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 3 of 19



     1           8.        Church of God and Apostles, also known as Church of Apostles Ministry or

     2   CGAM, is named as a defendant pursuant to 26 U.S.C. § 7403(b) because it may claim an

     3   interest in the real properties at issue.

     4           9.        Thurston County is named as a defendant pursuant to 26 U.S.C. § 7403(b)

     5   because it may claim an interest in the real properties at issue.

     6                                               BACKGROUND

     7           10.       Newby has a history of failing to comply with internal revenue laws and refusing

     8   to cooperate with the IRS.

     9           11.       Newby has claimed he is “not subject to the jurisdiction” of the IRS and has

    10   categorically refused to pay federal income taxes.

    11           12.       Newby has not filed a federal income tax return since 1996.

    12           13.       Newby has used nominee / alter-ego entities to conceal his income and assets

    13   from the IRS, and to pay personal expenses such as bills.

    14           14.       Newby has been involved with numerous tax-avoidance schemes.

    15           15.       Newby has used private mailboxes to hide his true residential location.

    16           16.       Newby has dealt substantially in currency.

    17           17.       Newby did not file federal income tax returns for the years 2002 to 2006.

    18           18.       During 2002 to 2006, Newby received wages from HOS Brothers Construction,

    19   Inc. and MidMountain Contractors, Inc.

    20           19.       Newby filed false Forms W-4 (Employee’s Withholding Allowance Certificate)

    21   with HOS Brothers Construction, Inc. and MidMountain Contractors, Inc., claiming that he did

    22   not need federal income tax withheld from his wages.

    23

    24    U.S. Complaint                                                     U.S. Department of Justice
                                                     3
          (Case No. )                                                        Tax Division, Western Region
    25                                                                       P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-307-6547
5
                      Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 4 of 19



     1          20.        During 2002 to 2006, Newby earned income from self-employed business

     2   activities conducted through various entities he controlled, including Venture Investments, Inc.,

     3   Management First, Inc. (or First Management, Inc.), Gemini Services, Phenix Institute,

     4   www.reversecontrol.org, First Option, 1st Option, First Option, Inc., and TimeShare Toys.

     5          21.        Newby’s self-employed business activities consisted, at least in part, of promoting

     6   tax-avoidance schemes.

     7          22.        Newby funneled income and assets through bank accounts in the names of the

     8   entities listed in paragraph 20.

     9          23.        Newby did not report his wages or self-employment income to the IRS.

    10          24.        Between 2002 and 2006, Newby used Church of God and Apostles to pay his

    11   personal expenses, which constituted taxable income to him.

    12                                  NOMINEE / ALTER EGO ENTITIES

    13          25.        Lawn Limited is an unregistered entity created, owned, and controlled by Newby.

    14          26.        Newby holds himself out as the “trustee” or “agent” of Lawn Limited.

    15          27.        Lawn Limited’s address is the 119th Way Property.

    16          28.        Newby uses Lawn Limited to hide ownership of his assets.

    17          29.        MGMT Limited is a Washington corporation.

    18          30.        MGMT Limited was formed on December 9, 2010.

    19          31.        Initially, MGMT Limited was controlled by Wayne Rowland.

    20          32.        Upon information and belief, Wayne Rowland was Newby’s associate or friend.

    21   Rowland also subscribed to tax-defier beliefs.

    22          33.        The initial officers of MGMT Limited were Wayne Rowland, Wayne Goss, and

    23   Kenneth Wayne.

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     4
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                       Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 5 of 19



     1           34.       Kenneth Wayne is an alias for Kenneth Wayne Learning, who was convicted of

     2   filing false liens against federal officials and is currently incarcerated.

     3           35.       Wayne Rowland died in December 2014.

     4           36.       In 2014, Newby assumed ownership and control of MGMT Limited.

     5           37.       Since 2014, Newby has been the president, secretary, and chairman of the board

     6   of MGMT Limited.

     7           38.       Since 2014, MGMT Limited’s address has been the 119th Way Property.

     8           39.       Newby uses MGMT Limited to hide ownership of his assets.

     9           40.       Church of God and Apostles is an unregistered entity located in Washington.

    10           41.       Church of God and Apostles was apparently created on June 2, 2004, when a

    11   “Certification of Execution of an Unincorporated Organized Self Supported Christian Church

    12   Ministry” was recorded with the Thurston County Auditor.

    13           42.       Upon information and belief, Church of God and Apostles was initially controlled

    14   by Wayne Rowland, Newby, and others.

    15           43.       Newby was a signatory on bank accounts opened in the name of Church of God

    16   and Apostles. Newby used a false Social Security Number on his bank signature card.

    17           44.       Newby assumed full ownership and control of Church of God and Apostles no

    18   later than 2014.

    19           45.       Newby holds himself out as a “director” of Church of God and Apostles.

    20           46.       Church of God and Apostles’ address is a post office box used by Newby, P.O.

    21   Box 100, Rainier, Washington 98576.

    22           47.       Church of God and Apostles is not a genuine church or religious organization.

    23           48.       Newby uses Church of God and Apostles to hide ownership of his assets.

    24    U.S. Complaint                                                     U.S. Department of Justice
                                                     5
          (Case No. )                                                        Tax Division, Western Region
    25                                                                       P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-307-6547
5
                        Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 6 of 19



     1                                     THE 119TH WAY PROPERTY

     2          49.        The 119th Way Property consists of Thurston County Parcel No. 54850001700,

     3   located at 15011 119th Way SE, Yelm, Washington 98597 and legally described as:

     4          Section 36 Township 17 Range 1E Plat Hobby Acres DIV 3LT 17 Document
                016/033, located in the county of Thurston and commonly known as 15011 119th
     5          Way SE, Yelm, WA 98597.

     6          50.        The 119th Way Property is a 3-acre residential parcel with a storage shed and pole

     7   building, but no fixed residential structure.

     8          51.        On July 18, 2011, a Real Estate Contract was recorded with the Thurston County

     9   Auditor under which Fred Overstreet agreed to sell the 119th Way Property to MGMT Limited

    10   for $65,000.

    11          52.        When Newby assumed control of MGMT Limited in 2014, he also assumed

    12   MGMT Limited’s obligation to pay the purchase price under the Real Estate Contract for the

    13   119th Way Property.

    14          53.        Newby made multiple payments to Fred Overstreet under the Real Estate Contract

    15   for the 119th Way Property.

    16          54.        On April 24, 2017, a Quit Claim Deed was recorded with the Thurston County

    17   Auditor under which Fred Overstreet conveyed the 119th Way Property to MGMT Limited. A

    18   Notice of Satisfaction of Real Estate Contract was attached, indicating the Real Estate Contract

    19   recorded on July 18, 2011 had been satisfied.

    20          55.        On June 11, 2018, a Quit Claim Deed was recorded with the Thurston County

    21   Auditor under which MGMT Limited conveyed the 119th Way Property to Lawn Limited for no

    22   consideration.

    23          56.        Newby currently resides in a trailer located on the 119th Way Property.

    24    U.S. Complaint                                                   U.S. Department of Justice
                                                     6
          (Case No. )                                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                      Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 7 of 19



     1          57.        Newby currently operates a business that sells creams and lotions on the 119th

     2   Way Property.

     3          58.        Newby has operated a business that sells bottled water, and a business that

     4   provides administration and business support services, on the 119th Way Property.

     5          59.        From 2015 to the present, Newby has used MGMT Limited, Church of God and

     6   Apostles, and Silverwater Company (another entity created, owned, and controlled by Newby) to

     7   pay the real property taxes for the 119th Way Property.

     8                                THE THOMPSON CREEK PROPERTY

     9          60.        The Thompson Creek Property consists of Thurston County Parcel No.

    10   21519340000, located at 22306 Thompson Creek Road SE, Tenino, Washington 98589 and

    11   legally described as:

    12          Parcel A of Boundary Line Adjustment No. BLA-1832 as recorded August 14,
                1996 under Auditor’s File Nos. 3046345 and 3046346 in Thurston County,
    13          Washington.

    14          Abbreviated Legal Description: Section 19 Township 15 Range 1E Quarter SE
                SW & SW SE BLA-1832 TR A Document 3046346.
    15

    16          61.        The Thompson Creek Property is a rural 42-acre parcel with a small cabin.

    17          62.        On March 28, 2000, a Statutory Warranty Deed was recorded with the Thurston

    18   County Auditor under which Cascade Trader, Inc. conveyed the Thompson Creek Property to

    19   Wayne Rowland.

    20          63.        On August 27, 2014, a “Real Property Bill of Exchange Agreement and Contract”

    21   was recorded with the Thurston County Auditor under which Wayne Rowland conveyed the

    22   Thompson Creek Property to Church of God and Apostles for $80,000. Newby signed the Real

    23   Property Bill of Exchange Agreement and Contract as a director of Church of God and Apostles.

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     7
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                          Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 8 of 19



     1              64.       A signed Warranty Deed was attached to the Real Property Bill of Exchange

     2   Agreement and Contract, and confirmed Wayne Rowland was conveying the Thompson Creek

     3   Property to Church of God and Apostles for $80,000.

     4              65.       Upon information and belief, Newby made payments to Rowland through Church

     5   of God and Apostles, pursuant to the Real Property Bill of Exchange Agreement and Contract for

     6   the Thompson Creek Property.

     7              66.       On January 8, 2015, a Notice of Satisfaction of Promissory Note was recorded

     8   with the Thurston County Auditor, indicating that Church of God and Apostles had fully paid the

     9   $80,000 purchase price for the Thompson Creek Property. Wayne Rowland had signed the

    10   document on November 26, 2014, shortly before his death.

    11              67.       On June 11, 2018, a Quit Claim Deed was recorded with the Thurston County

    12   Auditor under which Church of God and Apostles conveyed the Thompson Creek Property to

    13   Lawn Limited for no consideration.

    14              68.       From 2015 to the present, Newby has used Church of God and Apostles and

    15   MGMT Limited to pay the real property taxes for the Thompson Creek Property.

    16                                 FEDERAL TAX LIABILITIES AND LIENS

    17              69.       After an examination, a duly authorized delegate of the Secretary of the Treasury

    18   timely assessed federal income taxes (Form 1040), penalties, and interest against Percy F.

    19   Newby as follows:

    20
             Tax      Assessment                     Assessment Amount                  Unpaid Balance as
             Year        Date                                                           of Nov. 12, 20181
    21
             2002     12-01-2008       Income Taxes:                         $22,175.00    $87,484.93
    22
         1
           The unpaid balance amounts in paragraph 69 include taxes, penalties, interest, payments, credits, and
    23
         other adjustments through November 12, 2018.
    24       U.S. Complaint                                                   U.S. Department of Justice
                                                        8
             (Case No. )                                                      Tax Division, Western Region
    25                                                                        P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-307-6547
5
                     Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 9 of 19



     1   Tax      Assessment                 Assessment Amount                 Unpaid Balance as
         Year        Date                                                      of Nov. 12, 20181
     2            12-01-2008   Late Payment Penalty:              $5,543.75
                  12-01-2008   Fraudulent Late Filing Penalty:   $16,076.88
     3            12-01-2008   Estimated Tax Penalty:               $741.03
                  12-01-2008   Interest:                         $15,933.31
     4            10-19-2009   Fees and Collection Costs:            $18.00
                  11-04-2013   Interest:                         $11,762.33
     5            11-03-2014   Interest:                          $2,194.14
                  11-09-2015   Interest:                          $2,304.92
     6            11-07-2016   Interest:                          $2,804.10
                  11-20-2017   Interest:                          $3,363.15
     7            07-09-2018   Fees and Collection Costs:           $198.00
                  09-17-2018   Fees and Collection Costs:           $594.00
     8            09-17-2018   Fees and Collection Costs:           $444.00
                  10-29-2018   Fees and Collection Costs:           $248.00
     9   2003     12-01-2008   Income Taxes:                     $18,235.00        $68,307.62
                  12-01-2008   Late Payment Penalty:              $4,558.75
    10            12-01-2008   Fraudulent Late Filing Penalty:   $13,220.38
                  12-01-2008   Estimated Tax Penalty:               $470.49
    11            12-01-2008   Interest:                         $11,137.95
                  11-04-2013   Interest:                          $9,261.21
    12            11-03-2014   Interest:                          $1,727.48
                  11-09-2015   Interest:                          $1,814.69
    13            11-07-2016   Interest:                          $2,207.71
                  11-20-2017   Interest:                          $2,647.86
    14   2004     12-01-2008   Income Taxes:                     $12,664.00        $44,012.69
                  12-01-2008   Late Payment Penalty:              $2,698.08
    15            12-01-2008   Fraudulent Late Filing Penalty:    $8,891.40
                  12-01-2008   Estimated Tax Penalty:               $350.16
    16            12-01-2008   Interest:                          $6,153.88
                  10-31-2011   Late Payment Penalty:                $367.92
    17            11-04-2013   Interest:                          $5,926.54
                  11-03-2014   Interest:                          $1,113.07
    18            11-09-2015   Interest:                          $1,169.26
                  11-07-2016   Interest:                          $1,422.49
    19            11-20-2017   Interest:                          $1,706.09
         2005     12-01-2008   Income Taxes:                      $1,845.00         $6,155.09
    20            12-01-2008   Late Payment Penalty:                $295.20
                  12-01-2008   Fraudulent Late Filing Penalty:    $1,337.63
    21            12-01-2008   Interest:                            $665.73
                  10-31-2011   Late Payment Penalty:                $166.04
    22            11-04-2013   Interest:                            $816.11
                  11-03-2014   Interest:                            $155.66
    23            11-09-2015   Interest:                            $163.52
                  11-07-2016   Interest:                            $198.93
    24   U.S. Complaint                                           U.S. Department of Justice
                                               9
         (Case No. )                                              Tax Division, Western Region
    25                                                            P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-307-6547
5
                       Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 10 of 19



     1    Tax      Assessment                       Assessment Amount                       Unpaid Balance as
          Year        Date                                                                  of Nov. 12, 20181
     2             11-20-2017        Interest:                                   $238.60
          2006     12-01-2008        Income Taxes:                             $6,869.00        $21,776.18
     3             12-01-2008        Late Payment Penalty:                       $686.90
                   12-01-2008        Fraudulent Late Filing Penalty:           $4,980.02
     4             12-01-2008        Estimated Tax Penalty:                      $325.06
                   12-01-2008        Interest:                                 $1,404.68
     5             10-31-2011        Late Payment Penalty:                     $1,030.34
                   11-04-2013        Interest:                                 $2,838.31
     6             11-03-2014        Interest:                                   $550.71
                   11-09-2015        Interest:                                   $578.52
     7             11-07-2016        Interest:                                   $703.81
                   11-20-2017        Interest:                                   $844.12
     8                                                                         TOTAL:           $227,736.51
     9

    10           70.       Since the dates of assessments described in paragraph 69 above, interest and other

    11   statutory additions have accrued and will continue to accrue as provided by law. As of November

    12   12, 2018, Newby owes $227,736.51 in federal income tax liabilities for the years 2002 to 2006.

    13           71.       Despite timely notice and demand for payment of the assessed sums described in

    14   paragraph 69 above, Newby has refused or neglected to pay the assessed amounts to the United

    15   States. Therefore, pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens arose in favor of the

    16   United States upon all property and rights to property belonging to Newby as of the date of each

    17   assessment.

    18           72.       In order to provide notice to third parties entitled to notice of the statutory liens

    19   under 26 U.S.C. § 6323, the IRS recorded the following Notices of Federal Tax Lien (“NFTL”)

    20   naming Percy F. Newby as the taxpayer:

    21    Location of Filing              Kind of Tax       Tax Years                        Filing Date
          Thurston County Auditor 1040                      2002, 2003, 2004, 2005,          06-19-2018
    22                                                      2006
    23    Washington Department          1040               2002, 2003, 2004, 2005,          06-20-2018
          of Licensing                                      2006
    24    U.S. Complaint                                                       U.S. Department of Justice
                                                       10
          (Case No. )                                                          Tax Division, Western Region
    25                                                                         P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-307-6547
5
                      Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 11 of 19



     1    Washington Department          1040               2002, 2003, 2004, 2005,          10-09-2018
          of Licensing                                      2006                             (refiled NFTL)
     2
          Thurston County Auditor 1040                      2002, 2003, 2004, 2005,          10-10-2018
     3                                                      2006                             (refiled NFTL)

     4          73.        In order to provide notice to third parties entitled to notice of the statutory liens
     5   under 26 U.S.C. § 6323, the IRS recorded the following NFTLs naming Lawn Limited, as a
     6   nominee of Percy F. Newby, as the taxpayer, and specifying that the liens attached to the 119th
     7   Way Property:
     8    Location of Filing              Kind of Tax       Tax Years                        Filing Date
     9    Thurston County Auditor 1040                      2002, 2003, 2004, 2005,          08-21-2018
                                                            2006
    10    Thurston County Auditor 1040                      2002, 2003, 2004, 2005,          11-14-2018
                                                            2006                             (refiled NFTL)
    11

    12          74.        In order to provide notice to third parties entitled to notice of the statutory liens

    13   under 26 U.S.C. § 6323, the IRS recorded the following NFTLs naming Lawn Limited, as a

    14   nominee of Percy F. Newby, as the taxpayer, and specifying that the liens attached to the

    15   Thompson Creek Property:

    16    Location of Filing              Kind of Tax       Tax Years                        Filing Date
          Thurston County Auditor 1040                      2002, 2003, 2004, 2005,          08-21-2018
    17                                                      2006
          Thurston County Auditor 1040                      2002, 2003, 2004, 2005,          11-14-2018
    18                                                      2006                             (refiled NFTL)
    19
                75.        In order to provide notice to third parties entitled to notice of the statutory liens
    20
         under 26 U.S.C. § 6323, the IRS recorded the following NFTLs naming Lawn Limited, as an
    21
         alter ego of Percy F. Newby, as the taxpayer:
    22

    23

    24    U.S. Complaint                                                       U.S. Department of Justice
                                                       11
          (Case No. )                                                          Tax Division, Western Region
    25                                                                         P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-307-6547
5
                         Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 12 of 19



     1    Location of Filing             Kind of Tax      Tax Years                       Filing Date
          Thurston County Auditor 1040                    2002, 2003, 2004, 2005,         08-21-2018
     2                                                    2006
     3    Thurston County Auditor 1040                    2002, 2003, 2004, 2005,         11-14-2018
                                                          2006                            (refiled NFTL)
     4

     5                             FIRST CLAIM FOR RELIEF:
                     REDUCE TO JUDGMENT FEDERAL INCOME TAX ASSESSMENTS
     6                    AGAINST PERCY F. NEWBY FOR YEARS 2002-2006

     7             76.     The United States incorporates the allegations stated in paragraphs 1 to 75.

     8             77.     The IRS timely assessed federal income taxes, interest, and penalties against

     9   Percy F. Newby for the years 2002 to 2006, as described in paragraph 69.

    10             78.     Despite timely notice and demand for payment of the assessments set forth in

    11   paragraph 69, Newby has neglected, failed, or refused to pay the assessed amounts to the United

    12   States.

    13             79.     Accordingly, the United States has established a claim against Newby for unpaid

    14   federal income tax liabilities in the amount of $227,736.51 as of November 12, 2018, plus

    15   interest and other statutory additions accruing thereafter as provided by law.

    16             80.     Under 26 U.S.C. § 7402(a), the United States is entitled to judgment against

    17   Newby for the unpaid balance of the tax assessments for the years 2002 to 2006 described in

    18   paragraph 69, i.e., $227,736.51, as of November 12, 2018, plus interest and other statutory

    19   additions accruing to the date of payment.

    20                           SECOND CLAIM FOR RELIEF:
                   FORECLOSE FEDERAL TAX LIENS ON THE 119TH WAY PROPERTY
    21

    22             81.     The United States incorporates the allegations stated in paragraphs 1 to 80.

    23

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     12
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                       Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 13 of 19



     1           82.       Under 26 U.S.C. §§ 6321 and 6322, federal tax liens arose on the dates of the

     2   assessments set forth in paragraph 69, and attached to all property and rights to property of Percy

     3   F. Newby, including the 119th Way Property.

     4           83.       Newby acquired an interest in the 119th Way Property in 2014, when he assumed

     5   ownership and control of MGMT Limited and began making payments to Fred Overstreet under

     6   the Real Estate Contract recorded on July 18, 2011 (described in paragraphs 51 to 53).

     7           84.       Newby effectively acquired title to the 119th Way Property under the Quit Claim

     8   Deed to MGMT Limited recorded on April 24, 2017 (described in paragraph 54).

     9           85.       Newby caused MGMT Limited to transfer the 119th Way Property to Lawn

    10   Limited for no consideration under the Quit Claim Deed recorded on June 11, 2018 (described in

    11   paragraph 55).

    12           86.       Newby had the 119th Way Property titled to MGMT Limited and Lawn Limited

    13   to conceal his true ownership of the property.

    14           87.       MGMT Limited and Lawn Limited hold any interest in the 119th Way Property

    15   solely as the nominees, alter egos, and/or fraudulent transferees of Newby.

    16           88.       MGMT Limited and Lawn Limited paid little or no consideration, independent of

    17   Newby, for the transfers of interest in the 119th Way Property.

    18           89.       Newby placed the 119th Way Property in the names of MGMT Limited and Lawn

    19   Limited in anticipation of litigation or other liabilities.

    20           90.       The June 11, 2018 Quit Claim Deed described in paragraph 55 was recorded only

    21   a few weeks after the IRS informed Newby it would be levying his assets to pay his delinquent

    22   federal income tax liabilities.

    23

    24    U.S. Complaint                                                   U.S. Department of Justice
                                                     13
          (Case No. )                                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                      Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 14 of 19



     1          91.        There is a close relationship between Newby, MGMT Limited, and Lawn

     2   Limited.

     3          92.        Newby retained possession and control of the 119th Way Property after the

     4   transfers of interest to MGMT Limited and Lawn Limited.

     5          93.        Newby continued to use and enjoy the benefits of the 119th Way Property after

     6   the transfers of interest to MGMT Limited and Lawn Limited.

     7          94.        The transfers of interest in the 119th Way Property to MGMT Limited and Lawn

     8   Limited should be set aside under the Washington Uniform Voidable Transactions Act, RCW

     9   § 19.40.011, et seq., or its predecessor, the Washington Uniform Fraudulent Transfer Act, RCW

    10   § 19.40.011, et seq. (for transfers made before July 23, 2017), because they were made with the

    11   actual intent to hinder, delay, or defraud the United States and/or other creditors.

    12          95.        The transfers of interest in the 119th Way Property to MGMT Limited and Lawn

    13   Limited should be set aside under the Washington Uniform Voidable Transactions Act, RCW

    14   § 19.40.011, et seq., or its predecessor, the Washington Uniform Fraudulent Transfer Act, RCW

    15   § 19.40.011, et seq. (for transfers made before July 23, 2017), because Newby did not receive a

    16   reasonably equivalent value in exchange, and (a) intended to incur, or believed or reasonably

    17   should have believed that he would incur, debts beyond his ability to pay, or (b) was insolvent at

    18   the time of the transfer(s) or became insolvent as a result of the transfer(s).

    19          96.        MGMT Limited and Lawn Limited have no independent claim or interest in the

    20   119th Way Property apart from Newby, and to the extent they assert any such claim or interest, it

    21   is meritless and fraudulent and does not impact the attachment of federal tax liens.

    22          97.        Accordingly, the United States’ federal tax liens attach to the 119th Way Property

    23   notwithstanding the transfers of title to MGMT Limited and Lawn Limited.

    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     14
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                       Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 15 of 19



     1          98.        The United States provided notice to third parties entitled to notice of the

     2   statutory tax liens under 26 U.S.C. § 6323 by filing Notices of Federal Tax Lien as described in

     3   paragraphs 72 to 75.

     4          99.        The United States’ federal tax liens have priority over all interests in the 119th

     5   Way Property acquired after the attachment of the liens, subject to 26 U.S.C. § 6323.

     6          100.       Under 26 U.S.C. § 7403, the United States is entitled to enforce its federal tax

     7   liens against the 119th Way Property by foreclosing upon and selling the property, and applying

     8   an appropriate portion of the net proceeds toward Newby’s unpaid federal tax liabilities.

     9                        THIRD CLAIM FOR RELIEF:
            FORECLOSE FEDERAL TAX LIENS ON THE THOMPSON CREEK PROPERTY
    10

    11          101.       The United States incorporates the allegations stated in paragraphs 1 to 100.

    12          102.       Under 26 U.S.C. §§ 6321 and 6322, federal tax liens arose on the dates of the

    13   assessments set forth in paragraph 69, and attached to all property and rights to property of Percy

    14   F. Newby, including the Thompson Creek Property.

    15          103.       Newby acquired an interest in the Thompson Creek Property in 2014, when he

    16   used Church of God and Apostles to enter into a real estate contract to purchase the property

    17   (described in paragraphs 63 to 65).

    18          104.       Newby effectively acquired title to the Thompson Creek Property under the

    19   Warranty Deed to Church of God and Apostles recorded on August 27, 2014 (described in

    20   paragraph 64).

    21          105.       Newby caused Church of God and Apostles to transfer the Thompson Creek

    22   Property to Lawn Limited for no consideration under the Quit Claim Deed recorded on June 11,

    23   2018 (described in paragraph 67).

    24    U.S. Complaint                                                      U.S. Department of Justice
                                                      15
          (Case No. )                                                         Tax Division, Western Region
    25                                                                        P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-307-6547
5
                       Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 16 of 19



     1          106.       Newby had the Thompson Creek Property titled to Church of God and Apostles

     2   and Lawn Limited to conceal his true ownership of the property.

     3          107.       Church of God and Apostles and Lawn Limited hold any interest in the

     4   Thompson Creek Property solely as the nominees, alter egos, and/or fraudulent transferees of

     5   Newby.

     6          108.       Church of God and Apostles and Lawn Limited paid little or no consideration,

     7   independent of Newby, for the transfers of interest in the Thompson Creek Property.

     8          109.       Newby placed the Thompson Creek Property in the names of Church of God and

     9   Apostles and Lawn Limited in anticipation of litigation or other liabilities.

    10          110.       The June 11, 2018 Quit Claim Deed described in paragraph 67 was recorded only

    11   a few weeks after the IRS informed Newby it would be levying his assets to pay his delinquent

    12   federal income tax liabilities.

    13          111.       There is a close relationship between Newby, Church of God and Apostles, and

    14   Lawn Limited.

    15          112.       Newby retained possession and control of the Thompson Creek Property after the

    16   transfers of interest to Church of God and Apostles and Lawn Limited.

    17          113.       Newby continued to use and enjoy the benefits of the Thompson Creek Property

    18   after the transfers of interest to Church of God and Apostles and Lawn Limited.

    19          114.       The transfers of interest in the Thompson Creek Property to Church of God and

    20   Apostles and Lawn Limited should be set aside under the Washington Uniform Voidable

    21   Transactions Act, RCW § 19.40.011, et seq., or its predecessor, the Washington Uniform

    22   Fraudulent Transfer Act, RCW § 19.40.011, et seq. (for transfers made before July 23, 2017),

    23

    24    U.S. Complaint                                                   U.S. Department of Justice
                                                    16
          (Case No. )                                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                        Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 17 of 19



     1   because they were made with the actual intent to hinder, delay, or defraud the United States

     2   and/or other creditors.

     3           115.       The transfers of interest in the Thompson Creek Property to Church of God and

     4   Apostles and Lawn Limited should be set aside under the Washington Uniform Voidable

     5   Transactions Act, RCW § 19.40.011, et seq., or its predecessor, the Washington Uniform

     6   Fraudulent Transfer Act, RCW § 19.40.011, et seq. (for transfers made before July 23, 2017),

     7   because Newby did not receive a reasonably equivalent value in exchange, and (a) intended to

     8   incur, or believed or reasonably should have believed that he would incur, debts beyond his

     9   ability to pay, or (b) was insolvent at the time of the transfer(s) or became insolvent as a result of

    10   the transfer(s).

    11           116.       Church of God and Apostles and Lawn Limited have no independent claim or

    12   interest in the Thompson Creek Property apart from Newby, and to the extent they assert any

    13   such claim or interest, it is meritless and fraudulent and does not impact the attachment of federal

    14   tax liens.

    15           117.       Accordingly, the United States’ federal tax liens attach to the Thompson Creek

    16   Property notwithstanding the transfers of title to Church of God and Apostles and Lawn Limited.

    17           118.       The United States provided notice to third parties entitled to notice of the

    18   statutory tax liens under 26 U.S.C. § 6323 by filing Notices of Federal Tax Lien as described in

    19   paragraphs 72 to 75.

    20           119.       The United States’ federal tax liens have priority over all interests in the

    21   Thompson Creek Property acquired after the attachment of the liens, subject to 26 U.S.C. § 6323.

    22           120.       Under 26 U.S.C. § 7403, the United States is entitled to enforce its federal tax

    23   liens against the Thompson Creek Property by foreclosing upon and selling the property, and

    24    U.S. Complaint                                                       U.S. Department of Justice
                                                       17
          (Case No. )                                                          Tax Division, Western Region
    25                                                                         P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-307-6547
5
                        Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 18 of 19



     1   applying an appropriate portion of the net proceeds toward Newby’s unpaid federal tax

     2   liabilities.

     3            WHEREFORE, the United States prays as follows:

     4            A.       That the Court determine and adjudge that Percy F. Newby is indebted to the

     5   United States for unpaid federal income tax liabilities for the years 2002 to 2006 in the amount

     6   of $227,736.51, plus interest and other statutory additions accruing from November 12, 2018 as

     7   provided by law, or in such amount as the Court determines, and that judgment in that amount be

     8   entered against Percy F. Newby and in favor of the United States;

     9            B.       That the Court determine, adjudge, and decree that the United States has valid and

    10   subsisting federal tax liens on all property and rights to property of Percy F. Newby, including

    11   but not limited to, the 119th Way Property and the Thompson Creek Property;

    12            C.       That the Court determine that Lawn Limited holds any claim or interest in the

    13   119th Way Property or the Thompson Creek Property as the nominee, alter ego, and/or

    14   fraudulent transferee of Percy F. Newby;

    15            D.       That the Court determine that MGMT Limited holds any claim or interest in the

    16   119th Way Property as the nominee, alter ego, and/or fraudulent transferee of Percy F. Newby;

    17            E.       That the Court determine that Church of God and Apostles holds any claim or

    18   interest in the Thompson Creek Property as the nominee, alter ego, and/or fraudulent transferee

    19   of Percy F. Newby;

    20            F.       That the Court determine that Lawn Limited, MGMT Limited, and Church of God

    21   and Apostles have no independent claim to the 119th Way Property or the Thompson Creek

    22   Property, or to any sale proceeds therefrom;

    23

    24    U.S. Complaint                                                   U.S. Department of Justice
                                                     18
          (Case No. )                                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                     Case 3:18-cv-05978 Document 1 Filed 11/28/18 Page 19 of 19



     1          G.         That the Court determine the interests of Percy F. Newby and all other named

     2   Defendants in the 119th Way Property and the Thompson Creek Property, and the parties’

     3   respective priorities in a distribution of proceeds from the sales of such properties;

     4          H.         That the federal tax liens against Percy F. Newby be foreclosed upon the 119th

     5   Way Property and the Thompson Creek Property, that the properties be sold under 26 U.S.C.

     6   § 7403 and 28 U.S.C. § 2001, and that the sale proceeds be distributed in accordance with the

     7   Court’s findings as to the validity and priority of the liens and claims of all parties, with an

     8   appropriate portion of the proceeds going to the United States for application toward the unpaid

     9   federal tax liabilities of Percy F. Newby; and

    10          I.         That the United States be granted its costs and attorney’s fees herein, and such

    11   other and further relief as the Court deems just and proper.

    12

    13   Dated: November 28, 2018
                                                                 Respectfully submitted,
    14
                                                                 RICHARD E. ZUCKERMAN
    15                                                           Principal Deputy Assistant Attorney General

    16                                                           /s/ Jennifer Y. Golden
                                                                 JENNIFER Y. GOLDEN
    17                                                           Trial Attorney, Tax Division
                                                                 U.S. Department of Justice
    18                                                           P.O. Box 683, Ben Franklin Station
                                                                 Washington, D.C. 20044
    19                                                           Tel: 202-307-6547
                                                                 Fax: 202-307-0054
    20                                                           Jennifer.Y.Golden@usdoj.gov

    21                                                           Of Counsel:
                                                                 ANNETTE L. HAYES
    22                                                           United States Attorney
                                                                 Western District of Washington
    23
                                                                 Attorneys for the United States of America
    24    U.S. Complaint                                                    U.S. Department of Justice
                                                     19
          (Case No. )                                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                                         Case 3:18-cv-05978 Document 1-1 Filed 11/28/18 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Percy F. Newby; Lawn Limited; MGMT Limited; Church of God and
                                                                                                            Apostles; Thurston County
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Thurston
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jennifer Y. Golden, U.S. Department of Justice, Tax Division, P.O. Box
683, Ben Franklin Station, Washington, DC 20044, (202) 307-6547


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           reduce federal tax assessments to judgment and foreclose federal tax liens
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         227,736.51                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/28/2018                                                              /s/ Jennifer Y. Golden
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 3:18-cv-05978 Document 1-2 Filed 11/28/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
   Percy F. Newby, Lawn Limited, MGMT Limited,                        )
  Church of God and Apostles, and Thurston County                     )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Percy F. Newby
                                           15011 119th Way SE
                                           Yelm, WA 98597




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:18-cv-05978 Document 1-2 Filed 11/28/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:18-cv-05978 Document 1-3 Filed 11/28/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
   Percy F. Newby, Lawn Limited, MGMT Limited,                        )
  Church of God and Apostles, and Thurston County                     )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lawn Limited
                                           c/o Percy F. Newby, Managing Agent, General Agent, and/or Trustee
                                           15011 119th Way SE
                                           Yelm, WA 98597




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:18-cv-05978 Document 1-3 Filed 11/28/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:18-cv-05978 Document 1-4 Filed 11/28/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
   Percy F. Newby, Lawn Limited, MGMT Limited,                        )
  Church of God and Apostles, and Thurston County                     )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MGMT Limited
                                           c/o Percy F. Newby, President and Secretary
                                           c/o Percy F. Newby, Representative of Orion Corporation, Registered Agent
                                           15011 119th Way SE
                                           Yelm, WA 98597



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:18-cv-05978 Document 1-4 Filed 11/28/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:18-cv-05978 Document 1-5 Filed 11/28/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
   Percy F. Newby, Lawn Limited, MGMT Limited,                        )
  Church of God and Apostles, and Thurston County                     )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Church of God and Apostles
                                           c/o Percy F. Newby, Director
                                           15011 119th Way SE
                                           Yelm, WA 98597




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:18-cv-05978 Document 1-5 Filed 11/28/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:18-cv-05978 Document 1-6 Filed 11/28/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
   Percy F. Newby, Lawn Limited, MGMT Limited,                        )
  Church of God and Apostles, and Thurston County                     )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Thurston County
                                           c/o County Auditor
                                           Auditor Main Office
                                           2000 Lakeridge Dr. SW
                                           Building 1
                                           Olympia, WA 98502


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Y. Golden
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:18-cv-05978 Document 1-6 Filed 11/28/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
